Paine, j.,
dissenting.
I respectfully dissent from the opinion adopted in this case. In my opinion, the questions involved were submitted to the jury under proper instructions, and the verdict of $5,583.77 was warranted by pleadings and evidence, and the judgment entered thereon should be affirmed.
The facts, as I understand them, show that the plaintiff at the time of the accident was a healthy, able-bodied man, 29 years of age, having a life expectancy of 36.03 years. He had been employed for four years by Harkert. The defendant, Central Market, Inc., operates a large retail gro*577eery store, and in connection therewith operates a wholesale and retail meat market, which is directly across the alley from the Harkert establishment. Plaintiff had often been sent across the alley to the Central Market to get meat, which his employer bought at wholesale prices, the same as the better hotels and restaurants, but until the day of the accident, October 27, 1940, he had never been sent for meat on Sunday.
The front of the Central Market was closed on Sunday, but it was a regular and customary occurrence for Harkert’s and certain hotels and restaurants to purchase meat at wholesale at a door opening on the alley. At 10 o’clock in the forenoon plaintiff was sent across the alley to purchase meat for his employer. He rattled the door to the wholesale meat department of defendant’s place' of business, but failed to draw the attention of any one inside.
Farther down the alley, at a rear door opening onto a dock, F. L. Hogan, who was engaged in the trucking business, operating- his own truck, hauling rubbish and trash from the defendant’s place of business, was breaking up some boxes and bundling them up. The plaintiff thought that Hogan was a Central Market man, and Hogan called to him to come down there and go inside where he was and call the elevator man. The plaintiff entered at this second alley door and started to go to the elevator shaft to call the elevator man. The place was very dimly lighted, and looking straight ahead he saw a slat gate in front of him, which he supposed closed the elevator shaft, and walked towards it to call up to the elevator man, who was on the second floor, but instead the slat gate on the side towards the plaintiff had not worked properly and had stuck and not fallen down as the elevator went up, and plaintiff walked directly into the unlighted elevator shaft, which he could not see, and fell 15 feet to the bottom of the pit, causing fractures of several vertebrae and other serious injuries. The light was just bright enough so' he could see the slats of the gate on the other side, but the floor was dark, and because the gate had failed to come down by gravity on his side, as it should have done, he walked right into the pit.
*578Plaintiff alleges that his injury was caused by reason of the carelessness and negligence of the defendant in the following particulars: (a) Failing to keep its premises'in the vicinity of the elevator properly and sufficiently lighted ; (b) failing to place the safety gate across the open elevator shaft and pit when the elevator was not at the floor level; (c) moving the elevator from the floor level to the floor above and failing to lower the safety gate to prevent persons from walking into the open elevator pit; (d) failing to warn or caution plaintiff and other persons rightfully on the premises that the elevator pit and shaft were open and unprotected; (e) maintaining a trap and pitfall without properly lighting and guarding- it to prevent persons from falling into it.
Raymond Mauck testified that he was 32 years old, and was manager of “Harkert’s,” where plaintiff worked, and had sent him to defendant’s store that Sunday morning to get the sausage meat. After the accident, Mauck testified, he got the meat himself, going- across the alley and in at the same back door, or dock entrance, which the plaintiff had used, then went straight across the elevator into the meat department and back the same way with the meat, both elevator gates being up at the time; that there were two employees of the defendant woiddng- in there at the time that he got the meat.
The trial court in instruction No. 5 correctly defined:
“An invitee is a person who enters or remains upon the premises in the possession of another after having been expressly or impliedly invited to do so, such as a person who enters a premises in the possession of another for the purpose of transacting some business with the possessor of the premises.
“You are further instructed that it is the duty of a person in possession of premises, in respect to an invitee or business customer, to keep his premises in a reasonably safe condition for the purpose for which they are intended to be used.”
These instructions are supported by Haley v. Deer, 135 Neb. 459. 282 N. W. 389.
*579The defendant’s position was set out in its motion to direct a verdict as a matter of law because “The plaintiff, at the time and place of this accident, was on the premises of the defendant as a trespasser, or at best as a mere licensee, to whom this defendant owed no duty except that of avoiding wilful and wanton negligence.”
The defendant endeavors to sustain its position by citing Collins v. Sprague’s Benson Pharmacy, 124 Neb. 210, 245 N. W. 602, where a person was injured in going to a toilet provided only for the use of store clerks, and was clearly a bare licensee, and offers no support under the facts in this case, for a licensee is one who is on the premises of another for his own interest or gratification. He is exercising a privilege solely for his own convenience or benefit. A licensee does not stand in any contractual relation with the owner of the premises, as a prospective purchaser does.
Here is a case more clearly in point, where a farmer was injured by an automobile being repaired and out of control, while he was passing through the rear portion of a village automobile repair and farm implement shop in order to transact business in the front, and it was held that the fact that he reached the place where he was injured by passing- through a rubbish-strewn alley and the rear entrance of the building did not constitute him a bare licensee, so as to preclude him from invoking the rights of one upon premises by invitation, and a verdict in his favor was sustained. Jewison v. Dieudonne, 127 Minn. 163, 149 N. W. 20.
This matter is discussed in Restatement, Torts (Negligence), sec. 343, and is found on pages 938 to 943, from which we may briefly summarize as follows: There is only one particular in which the owner who holds his land open for business visitors is under a greater duty in respect to its physical condition than to a visit of a licensee. He has no financial interest in the entry of a gratuitous licensee, who is entitled to expect nothing more than an honest disclosure of the dangers known to the owner. On the other hand, the visit of a business visitor is, or may be, of finan*580cial benefit to the owner, and such a visitor is entitled to expect the owner will take reasonable care to discover the actual condition of the premises and either make them safe or warn him of dangerous conditions, so that he will have opportunity to decide intelligently whether or not to accept the invitation.
But the owner is subject to liability while the invitee is upon that part of the premises which the owner gives the other reason to believe that his presence is permitted or desired because of its connection with the business. In determining this area, the nature of the business to be transacted is of great importance.
The customer is a business visitor thereon, unless the owner exercises reasonable care to apprise him that the area of invitation is more narrowly restricted. If the owner should realize that either one of two doors might be taken by his business visitor to be the door to the business area, the-visitor is entitled to the protection of a business visitor even though he enters the wrong* door.
“Since the status of the other as a business visitor de-. pends upon whether the possessor should have known that his visitor would be led to believe that a part of the premises are held open to him as a business visitor, the question is often one of fact and as such a matter for the jury, subject to the normal control which the court exercises over the jury’s function in such matters.” Restatement, Torts (Negligence), supra.
A case somewhat similar to the case at bar is that of Chichas v. Foley Bros. Grocery Co., 73 Mont. 575, 236 Pac. 361. Defendant was engaged in the wholesale grocery business. A freight elevator ran from the basement to the second floor. Plaintiff, a retail grocer, was a steady customer. He drove his automobile to the rear entrance of defendant’s building, stopped at a platform, and by means of a plank walked up on this platform about four feet from the ground, entered a door, and proceeded along a passageway, stored with merchandise, which was not well lighted, and in ignorance of the existence of an unguarded elevator shaft fell into it. It was held (236 Pac. 361) :
*581“An owner is liable to invitee, for injuries occasioned by unsafe condition of premises, if known to1 him and not to invitee, and which was negligently suffered to exist without timely notice. In action by invitee, for injuries sustained by falling through open elevator shaft maintained in defendants’ building, contributory negligence of invitee held for jury.” See, also, Brett v. Century Petroleums, Inc., 302 Ill. App. 99, 23 N. E. (2d) 359; Palmer v. Boston Penny Savings Bank, 301 Mass. 540, 17 N. E. (2d) 899; Rudolph v. Elder, 105 Colo. 105, 95 Pac. (2d) 827; Armour & Co. v. Rose, 183 Ark. 413, 36 S. W. (2d) 70.
In conclusion, the defendant was selling meat on Sunday to wholesale customers, who must use the alley entrance for the front entrance was not open on Sunday. The plaintiff, being sent to buy meat for a regular wholesale customer, had a right to go there. It was a question then whether the plaintiff did what an ordinary man would have done under the circumstances, and if it was so dark that, while proceeding- carefully, as directed, to call up to the elevator man, he fell into the pit, and all the facts having been submitted to the jury under proper instructions, in my opinion the verdict should stand, for that invitation to wholesale buyers to buy from the alley entrance on Sunday included all the necessary passageways in and out of the wholesale department.